UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6839



VICTOR COLLYN GREENE,

                                            Plaintiff - Appellant,

          versus

BISHOP ROBINSON, Secretary of Public Safety
and Corrections; THOMAS R. CORCORAN, Warden;
RICHARD LANHAM, Commissioner; PATRICK CONROY,
Facility Administrator; WILLIAM H. BRITTON;
VERONICA MOORE, CMSII; LIEUTENANT EYLER; RON
WILLIAMS, CMSII; KASSIDY SAVAGE; LIEUTENANT
REDD; OFFICER ELLIOT, COII; MARSHA MALOFF,
Facility Administrator; MS. BOOSE, CMSS;
MS. SMITH, CMSII; MS. SPRIGGS, CMSI; WILSON,
CMSI; SERGEANT RINGLY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-95-1513-JFM)

Submitted:   December 12, 1996         Decided:     December 19, 1996


Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.

Victor Collyn Greene, Appellant Pro Se. Stephanie Judith Lane-
Weber, Assistant Attorney General, Baltimore, Maryland, for
Appellees.
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-
cordingly, we affirm on the reasoning of the district court. Greene

v. Robinson, No. CA-95-1513-JFM (D. Md. Apr. 12, 1996). We dispense

with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                3